Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 3 July 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  sir
                     
                     Head Quarters Valentine’s Hill 3d July 1781
                  
                  The Count Ferchin will do me the Favor to deliver this to your Excellency—The Operations of this Day are over—but I am not so happy as to inform you that our Success has been equal to our Wishes—altho I have Reason to think that every essential Benefit will Result to our future Operations from the Opportunity I have had in a very full manner to reconnoitre the Position & Strength of the Enemy on the North End of York Island—The particular Events of the Day I shall do myself the Honor to communicate, when I shall have the Pleasure to see your Excellency.
                  The American Army, and the Legion of the Duke de Lauzun will march Tomorrow from this to White Plains—if it will be convenient to your Excellency, I shall be happy to receive you with your Troops at that Place on the Day after Tomorrow.
                  When I shall have an Opportunity to converse with your Excellency, I think I shall be able to give you such Reasons for formg your Junction at the White Plains in the first Instance, as will fully satisfy your Excellency of the Utility & fitness of this Position for commencing the Preparation for our intended Operations of the Campaign--I have the Honor to be With perfect Regard & Consideration sir Your Excellencys most Obedient & very humble Servant
                  
                     Go: Washington
                  
               